DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s remarks filed, 08 January 2021, of application filed, with the above serial number, on 30 September 2018 in which no claims have been amended. Claims 21-40 are pending in the application. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McKeown et al (hereinafter “McKeown”, OpenFlow: Enabling Innovation in Campus Networks).
McKeown discloses a non-transitory machine readable medium of a controller in a network control system for controlling a plurality of managed switching elements that forward data in a network, the non-transitory machine readable medium storing a program for execution by a set of processing units of the controller, the program comprising sets of instructions for: 
receiving a set of input logical control plane data that specifies a set of logical data path (LDP) sets defining a logical switch implemented by a set of two or more managed forwarding elements executing on a plurality of host computers in the network, the LDP sets defining, for the logical switch, a set of logical forwarding behaviors for forwarding communications to and from a set of computing devices connected to the logical switch (at least section 2, Fig. 1-2; datapath of an OpenFlow Switch consists of a Flow Table, an action associated with each flow entry including forwarding entries; OpenFlow switches receiving the flow table from controller via OpenFlow protocol for forwarding to computing devices in Fig. 1); and 
converting the set of input logical control plane data into a set of output logical forwarding plane data that defines the set of LDP sets in terms of a set of logical forwarding rules based on the set of logical forwarding behaviors (at least section 2-3, Fig. 2; “Each flow-entry has a simple action associated with it; the three basic ones (that all dedicated OpenFlow switches must support) are: 1. Forward this flow’s packets to a given port (or ports). This allows packets to be routed through the network. In most switches this is expected to take place at line-rate. 2. Encapsulate and forward this flow’s packets to a controller. Packet is delivered to Secure Channel, where it is encapsulated and sent to a controller. Typically used for the first packet in a new flow, so a controller can decide if the flow should be added to the Flow Table. Or in some experiments, it could be used to forward all packets to a controller for processing”), 
wherein the set of output logical forwarding plane data is for translation into a set of physical forwarding rules that directs the forwarding for the set of managed switching elements of the plurality of managed switching elements (at least section 2-3; Fig. 2; “Each flow-entry has a simple action associated with it; the three basic ones (that all dedicated OpenFlow switches must support) are: 1. Forward this flow’s packets to a given port (or ports). This allows packets to be routed through the network. In most switches this is expected to take place at line-rate. 2. Encapsulate and forward this flow’s packets to a controller. Packet is delivered to Secure Channel, where it is encapsulated and sent to a controller. Typically used for the first packet in a new flow, so a controller can decide if the flow should be added to the Flow Table. Or in some experiments, it could be used to forward all packets to a controller for processing”). 
As per Claim 22. The non-transitory machine readable medium of claim 21, wherein the set of input logical control plane data is a first set of input logical control plane data and the set of instructions for receiving the first set of input logical control plane data comprises a set of instructions for receiving the first set of input logical control plane data as a part of a second set of input logical control plane data, the program further comprising a set of instructions for: 
filtering out, from the second set of input logical control plane data, input logical control plane data that is not a part of the first set of input logical control plane data, 
 (at least section 2-3; Flow Table with different flow entries). 
As per Claim 23. The non-transitory machine readable medium of claim 21, wherein: the set of input logical control plane data is stored in a first set of tables, the set of output logical forwarding plane data is stored in a second set of tables, and the set of instructions for converting the first set of input logical control plane data into a set of output logical forwarding plane data comprises a set of instructions for using a table mapping that maps records in the first set of tables to records in the second set of tables to convert the set of input logical control plane data stored in the first set of tables into the set of output logical forwarding plane data stored in the second set of tables (at least section 2-3; Flow Table with different flow entries for each OpenFlow switch along path). 
As per Claim 24. The non-transitory machine readable medium of claim 21, wherein the received set of input logical data is at least partially supplied by a user (at least section 3; researched Amy-OSPF providing controller to distribute to OpenFlow switches). 
As per Claim 25. The non-transitory machine readable medium of claim 21, wherein the program further comprises a set of instructions for: 
detecting changes to the managed switching elements; and 
(at least section 2-3; controller can decide if the flow should be added to the Flow Table; section 2: Controllers). 
As per Claim 26. The non-transitory machine readable medium of claim 25, wherein the set of instructions for detecting changes to the managed switching elements comprises a set of instructions for monitoring a data storage structure that stores managed switching element data regarding the managed switching elements to detect changes to the managed switching elements (at least section 2; Controller). 
As per Claim 27. The non-transitory computer readable medium of claim 21, wherein the controller is a first controller, the set of input logical control plane data is a first set of input logical control plane data, the set of logical data path (LDP) sets is a first set of logical data path (LDP) sets, the set of output logical forwarding plane data is a first set of output logical forwarding plane data, the set of logical forwarding rules is a first set of logical forwarding rules, the set of physical forwarding rules is a first set of physical forwarding rules, the set of managed switching elements is a first set of managed switching elements, the program is a first program (at least section 2-3; fig. 1-2; controller), and the network control system comprises a second controller comprising a machine readable medium storing a second program for execution by a set of processing units of the second controller, the second program comprising sets of instructions for: 
receiving a second set of input logical control plane data that specifies a second set of logical data path (LDP) sets; and 
 (at least section 2-3; fig. 1-2; the OpenFlow Protocol allows a switch to be controlled by two or more controllers for increased performance or robustness; ). 
As per Claim 28. The non-transitory computer readable medium of claim 27, wherein the first set of LDP sets differs from the second set of LDP sets (at least section 2-3; Flow tables). 
As per Claim 29. Lambeth discloses the non-transitory computer readable medium of claim 28, but fail to explicitly disclose wherein the first controller is a master controller of the first set of LDP sets, while the second controller is a master controller of the second set of LDP sets that differs from the first set of LDP sets (at least section 2; section 2: Controllers; more sophisticated controllers that dynamically add/remove flows as an experiment progresses. In one usage model, a researcher might control the complete network of OpenFlow Switches and be free to decide how all flows are processed. A more sophisticated controller might support multiple researchers, each with different accounts and permissions, enabling them to run multiple independent experiments on different sets of flows).
As per Claim 30. The non-transitory computer readable medium of claim 29, wherein the first and second sets of input logical control plane data are received as part 
filtering out, from the third set of input logical control plane data, input logical control plane data that is not a part of the set of input logical control plane data that specifies a set of logical data path (LDP) sets for which the controller is a master controller (at least section 2: Controllers; more sophisticated controllers that dynamically add/remove flows as an experiment progresses. In one usage model, a researcher might control the complete network of OpenFlow Switches and be free to decide how all flows are processed. A more sophisticated controller might support multiple researchers, each with different accounts and permissions, enabling them to run multiple independent experiments on different sets of flows,
wherein the set of instructions for converting the first set of input logical control plane data into a first set of output logical forwarding plane data comprises a set of instructions for converting the first set of input logical control plane data that is not filtered out into the first set of output logical forwarding plane data (at least section 2), and 
wherein the set of instructions for converting the second set of input logical control plane data into a second set of output logical forwarding plane data comprises a set of instructions for converting the second set of input logical control plane data that is not filtered out into the second set of output logical forwarding plane data (at least section 2-3, Fig. 2; “Each flow-entry has a simple action associated with it; the three basic ones (that all dedicated OpenFlow switches must support) are: 1. Forward this flow’s packets to a given port (or ports). This allows packets to be routed through the network. In most switches this is expected to take place at line-rate. 2. Encapsulate and forward this flow’s packets to a controller. Packet is delivered to Secure Channel, where it is encapsulated and sent to a controller. Typically used for the first packet in a new flow, so a controller can decide if the flow should be added to the Flow Table. Or in some experiments, it could be used to forward all packets to a controller for processing”). 
Claims 31-40 do not, in substance, add or define any additional limitations over claims 21-30 and therefore are rejected for similar reasons, supra. Claims 31-40 are corresponding method claims of non-transitory computer readable medium claims 21-30 and are rejected with same reasoning.

Double Patenting
The following nonstatutory double patenting rejection is held in abeyance until allowable subject matter is found in the application as requested by Applicant.
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,837,493. Although the claims exemplary claim 21 of the instant application is not patentably distinct from claim 1 as shown in the table below (with corresponding limitations having alike emphasis):
Claim 21 ‘833:
A non-transitory machine readable medium of a controller in a network control system for controlling a plurality of managed switching elements that forward data in a network, the non-transitory machine readable medium storing a program for execution by a set of processing units of the controller, the program comprising sets of instructions for: 
receiving a set of input logical control plane data that specifies a set of logical data path (LDP) sets defining a logical switch implemented by a set of two or more managed forwarding elements executing on a plurality of host computers in the network, the LDP sets defining, for the logical switch, a set of logical forwarding behaviors for 
converting the set of input logical control plane data into a set of output logical forwarding plane data that defines the set of LDP sets in terms of a set of logical forwarding rules based on the set of logical forwarding behaviors, 
wherein the set of output logical forwarding plane data is for translation into a set of physical forwarding rules that directs the forwarding for a set of managed switching elements of the plurality of managed switching elements.

A distributed network control system for controlling a plurality of managed switching elements that forward data in a network, the distributed network control system comprising: 
a first controller executing a first control application, the first control application for 


receiving a first set of input logical control plane data that specifies a first set of logical data path (LDP) sets and converting the first set of input logical control plane data into a first set of output logical forwarding plane data that defines the first set of LDP sets in terms of a first set of logical forwarding rules, 
the first set of output logical forwarding plane data for translation into a first set of physical forwarding rules that directs the forwarding for a first set of managed switching elements of the plurality of managed switching elements; and a second controller executing a second control application, the second control application for receiving a second set of input logical control plane data that specifies a second set of LDP sets and converting the second set of input logical control plane data into a second set of output logical forwarding plane data that defines the second set of LDP sets in terms of a second set of logical forwarding rules, the second set of output logical forwarding plane data for translation into a second set of physical forwarding rules that directs the forwarding for a second set of managed switching elements of the plurality of managed switching elements.


Claims 31-40 do not, in substance, add or define any additional limitations over claims 21-30 and therefore are rejected for similar reasons, supra. Claims 31-40 are corresponding method claims of non-transitory computer readable medium claims 21-30 and are rejected with same reasoning.

Response to Arguments
Applicant's arguments filed 08 January 2021 have been fully considered but they are not persuasive.
Applicant argues McKeown does not disclose claim 21. Applicant argues that Mckeown does not discuss logical control and forwarding planes. 
Applicant notes on p. 2 that “it [McKeown] simply describes a controller providing flow tables to OpenFlow switches.” Thus it is acknowledged that McKeown teaches a controller, and the controller provides flow tables to switches. On p. 3 Applicant then argues that “the Office Action appears to assert that the OpenFlow switches correspond 
Applicant respectfully submits that a switch is not a controller.”
Examiner agrees that McKeown’s switches are switches and not a controller(s). 
Regarding the controller argument, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 21. When reading the preamble in the context of the entire claim, the recitation ‘controller’ is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. See McKeown Section 2. Controllers. section for controller functionality.
Regarding whether McKeown teaches logical control and forwarding planes, the specification notes on p. 23 lines 19 that “In some of these embodiments, the NOS 110 manages the control switching logic 125 of a switching element through a commonly known switch-access interface that specifies a set of APIs for allowing an external application (such as a network operating system) to control the control plane functionality of a switching element. Two examples of such known switch-access interfaces are the OpenFlow interface and the Open Virtual Switch interface, which are respectively described in the following two papers: McKeown, N. (2008). OpenFlow: Enabling Innovation in Campus Networks (which can be retrieved from http://www.openflowswitch.Org//documents/openflow-wp-latest.pdf)...”

The specification describes forwarding plane data as flow entries (p. 60 line 8) “The physical control plane data is propagated to the managed switching elements, which in turn will produce forwarding plane data (e.g., flow entries) for defining forwarding behaviors of the switches.” As Applicant acknowledges, McKeown clearly teaches flow tables having flow entries for defined forwarding rules. McKeown therein teaches forwarding planes. McKeown teaches these planes are ‘logical’ as the specification recites the plane data being logical as input data received from a user to be implemented onto a managed physical switch when processed by the virtualization application, and that a logical datapath is a user’s switching logic (see I.     VIRTUALIZED CONTROL SYSTEM). McKeown clearly teaches a network administrator (user, ie. Amy, see section 3) inputting logical control plane data by defining a flow for how to route packets such that when a flow is started, new open flow entries are sent from the controller to the switches along the path according to the programming Amy defined that is sent to the controller to be converted and output to the respective switches along the datapath.
Applicant argues a flow table is not logical control plane data and that McKeown’s received flow table corresponds to the logical control plane data. However, the flow table with flow entries is describes as noted above on p. 60 of the specification forwarding plane data of McKeown. The control plane data received in McKeown is the actual control data in the OpenFlow Protocol. Thus, using the example from McKeown’s section 3, Amy’s Amy-OSPF routing protocol is the control plane data that is run on the controller to define the flow entries needed (forwarding plane data) for her new protocol to choose a route and respective flow entries for the switches to physically route subsequent packets that arrive.
The control plane data is claimed to be converted to forwarding plane data. Said output logical forwarding plane data defined in terms of logical forwarding rules based on the set of logical forwarding behaviors, the logical forwarding behaviors for forwarding communications to and from devices. The logical forwarding rules, logical forwarding behaviors, and logical forwarding plane data all being related and appear to be different terminology for the same functionality. If this is not accurate it is requested that such terms be clearly defined in response to easily discern such differences.
Applicant argues the distinction is clear in claim 21 on such terms based on dependent claims 23 and 25 limitations. However, it is not clear that claims 23 and 25 are being argued separately or that those limitations are somehow incorporated into claim 21. As they are argued with reference to claim 21 (claims 22-30 are only argued as being patentable for reasons discussed with claim 21), but are not part of claim 21 the argument is moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY G TODD/Primary Examiner, Art Unit 2457